UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 13-1489


MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

               Plaintiff - Appellant,

          v.

JEAN TOAL, as administrative head of all SC's state courts
and all their subordinates who intend to injure Plaintiff,
all solely officially and solely for injunctive relief;
DANIEL EDWARD SHEAROUSE, as Clerk of SC's Supreme Court and
all their subordinates who intend to injure Plaintiff, all
solely officially and solely for injunctive relief; MARK
KEEL, as Chief of SC's State Law Enforcement Division (SLED)
and all their subordinates who intend to injure Plaintiff,
all solely officially and solely for injunctive relief;
LEROY SMITH, as Head of SC's Department of Public Safety and
all their subordinates who intend to injure Plaintiff, all
solely officially and solely for injunctive relief; LEON
LOTT, as Sheriff of Richland County SC and warden of the
Alvin S Glenn Detention Center (ASGDC) and all their
subordinates who intend to injure Plaintiff, all solely
officially and solely for injunctive relief; JAMES R.
BARBER, III, as SC's Fifth Judicial Circuit's Administrative
Judge and all their subordinates who intend to injure
Plaintiff, all solely officially and solely for injunctive
relief; DANIEL JOHNSON, as SC's Fifth Judicial Circuit's
Solicitor and all their subordinates who intend to injure
Plaintiff, all solely officially and solely for injunctive
relief; JEANETTE MCBRIDE, as Richland County's Clerk of
Court and all their subordinates who intend to injure
Plaintiff, all solely officially and solely for injunctive
relief; ROSLYNN FRIERSON, as Director of SC's Office of
Court Administration and all their subordinates who intend
to injure Plaintiff, all solely officially and solely for
injunctive relief; STEVEN BENJAMIN, as Mayor and all members
of the City of Columbia (the City) Council and all their
subordinates who intend to injure Plaintiff, all solely
officially and solely for injunctive relief; STEVE GANTT,
manager for the City and all their subordinates who intend
to injure Plaintiff, all solely officially and solely for
injunctive relief; DANA TURNER, falsely bearing a title of
Chief Administrative Judge of the City's Municipal Court
(CMC) and all their subordinates who intend to injure
Plaintiff, all solely officially and solely for injunctive
relief; RANDY SCOTT, falsely bearing a title of the City's
Chief of Police and all their subordinates who intend to
injure Plaintiff, all solely officially and solely for
injunctive relief; MARION HANNA, falsely bearing the title
of CMC judge and all their subordinates who intend to injure
Plaintiff, all solely officially and solely for injunctive
relief; KEN GAINES, supposed attorneys for the city and all
their subordinates who intend to injure Plaintiff, all
solely officially and solely for injunctive relief; ROBERT
G. COOPER, supposed attorneys for the city and all their
subordinates who intend to injure Plaintiff, all solely
officially and solely for injunctive relief; DANA MARIE
THYE, supposed attorneys for the city and all their
subordinates who intend to injure Plaintiff, all solely
officially and solely for injunctive relief; DAVID A.
FERNANDEZ, supposed attorneys for the city and all their
subordinates who intend to injure Plaintiff, all solely
officially and solely for injunctive relief,

               Defendants – Appellees.



                           No. 13-1524


MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

               Plaintiff - Appellant,

          v.

JEAN TOAL, as administrative head of all SC's state courts
and all their subordinates who intend to injure Plaintiff,
all solely officially and solely for injunctive relief;
DANIEL EDWARD SHEAROUSE, as Clerk of SC's Supreme Court and
all their subordinates who intend to injure Plaintiff, all
solely officially and solely for injunctive relief; MARK
KEEL, as Chief of SC's State Law Enforcement Division (SLED)
and all their subordinates who intend to injure Plaintiff,
all solely officially and solely for injunctive relief;

                                2
LEROY SMITH, as Head of SC's Department of Public Safety and
all their subordinates who intend to injure Plaintiff, all
solely officially and solely for injunctive relief; LEON
LOTT, as Sheriff of Richland County SC and warden of the
Alvin S Glenn Detention Center (ASGDC) and all their
subordinates who intend to injure Plaintiff, all solely
officially and solely for injunctive relief; JAMES R.
BARBER, III, as SC's Fifth Judicial Circuit's Administrative
Judge and all their subordinates who intend to injure
Plaintiff, all solely officially and solely for injunctive
relief; DANIEL JOHNSON, as SC's Fifth Judicial Circuit's
Solicitor and all their subordinates who intend to injure
Plaintiff, all solely officially and solely for injunctive
relief; JEANETTE MCBRIDE, as Richland County's Clerk of
Court and all their subordinates who intend to injure
Plaintiff, all solely officially and solely for injunctive
relief; ROSLYNN FRIERSON, as Director of SC's Office of
Court Administration and all their subordinates who intend
to injure Plaintiff, all solely officially and solely for
injunctive relief; STEVEN BENJAMIN, as Mayor and all members
of the City of Columbia (the City) Council and all their
subordinates who intend to injure Plaintiff, all solely
officially and solely for injunctive relief; STEVE GANTT,
manager for the City and all their subordinates who intend
to injure Plaintiff, all solely officially and solely for
injunctive relief; DANA TURNER, falsely bearing a title of
Chief Administrative Judge of the City's Municipal Court
(CMC) and all their subordinates who intend to injure
Plaintiff, all solely officially and solely for injunctive
relief; RANDY SCOTT, falsely bearing a title of the City's
Chief of Police and all their subordinates who intend to
injure Plaintiff, all solely officially and solely for
injunctive relief; MARION HANNA, falsely bearing the title
of CMC judge and all their subordinates who intend to injure
Plaintiff, all solely officially and solely for injunctive
relief; KEN GAINES, supposed attorneys for the city and all
their subordinates who intend to injure Plaintiff, all
solely officially and solely for injunctive relief; ROBERT
G. COOPER, supposed attorneys for the city and all their
subordinates who intend to injure Plaintiff, all solely
officially and solely for injunctive relief; DANA MARIE
THYE, supposed attorneys for the city and all their
subordinates who intend to injure Plaintiff, all solely
officially and solely for injunctive relief; DAVID A.
FERNANDEZ, supposed attorneys for the city and all their
subordinates who intend to injure Plaintiff, all solely
officially and solely for injunctive relief,

                               3
                Defendants – Appellees.




Appeals from the United States District Court for the District
of South Carolina, at Columbia. Terry L. Wooten, Chief District
Judge. (3:12-cv-02991-TLW)


Submitted:   November 19, 2013            Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


No. 13-1489 dismissed; No. 13-1524 affirmed by unpublished per
curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  4
PER CURIAM:

           In   these    consolidated        appeals,    Marie    Assa’ad-Faltas

appeals the     district      court’s    order   denying   her    motion     for   a

temporary restraining order, as well as its order dismissing her

claims after a 28 U.S.C. § 1915 (2006) review.                    We dismiss in

Appeal No. 13-1489, and affirm in Appeal No. 13-1524.

           To the extent that Assa’ad-Faltas appeals the denial

of her motion for a temporary restraining order in Appeal No.

13-1489, such a denial is not immediately appealable and must be

dismissed as interlocutory.          See Virginia v. Tenneco, Inc., 538
F.2d 1026, 1029-30 (4th Cir. 1976).

           To    the    extent    that       Assa’ad-Faltas      challenges    the

district court’s order dismissing her claims against Defendants

in Appeal No. 13-1524, we have reviewed the record and find no

reversible error.       Accordingly, we affirm the district court’s

amended judgment.       Assa’ad-Faltas v. Toal, No. 3:12-cv-02991-TLW

(D.S.C. Apr. 16, 2013).

           Based on the foregoing, we dismiss Appeal No. 13-1489,

and   affirm    in   Appeal    No.   13-1524.       We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                     No. 13-1489, DISMISSED;
                                                       No. 13-1524, AFFIRMED


                                         5